 
Exhibit 10.1


AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
CONCORD DEBT HOLDINGS LLC




AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, made as of the 21st
day of September, 2007 by and among WRT REALTY L.P., a Delaware limited
partnership (“WRT”), THE LEXINGTON MASTER LIMITED PARTNERSHIP, a Delaware
limited partnership (formerly known as The Newkirk Master Limited Partnership)
(“Lexington”), and WRP MANAGEMENT LLC, a Delaware limited liability company (the
“Administrative Manager”).


RECITALS:


WHEREAS, WRT, Lexington and FUR Holdings LLC (“FUR”) are party to that certain
Limited Liability Company Agreement of 111 Debt Holdings LLC, a Delaware limited
liability company (the “Company”), dated as of March 31, 2006 (the “Original
Agreement”);


WHEREAS, WRT and Lexington previously appointed the Administrative Manager as
the administrative manager of the Company;


WHEREAS, WRT, Lexington and WRP desire to amend and restate the Original
Agreement in its entirety;


NOW, THEREFORE, In consideration of the covenants and conditions set forth in
this Agreement, the parties agree as follows.


 
ARTICLE I
CERTAIN DEFINITIONS


1.1           General Terms.  For purposes of this Agreement, the following
terms shall have the following respective meanings:


Administrative Manager:  WRP Management LLC, a Delaware limited liability
company.


Affiliate:  With respect to a specified Person, (i) a Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, the specified Person, (ii) any Person who is an
officer, director, member or trustee of, or serves in a similar capacity with
respect to, the specified Person or of which the specified Person is an officer,
partner, member or trustee, or with respect to which the specified Person serves
in a similar capacity, (iii) any Person who, directly or indirectly, is the
beneficial owner of 25% or more of any class of equity securities of, or
otherwise has a substantial beneficial interest in, the specified Person or of
which the specified Person has a substantial beneficial interest and (iv) the
spouse, issue, or parent of the specified Person.  An Affiliate does not include
a Person who is a partner in a


--------------------------------------------------------------------------------



partnership or joint venture with the Company or any Member if such Person is
not otherwise an Affiliate of the Company or any Member.


Bankruptcy:  With respect to any Member, (i) the filing by that Member of a
voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of his debts under Title 11 of the United States Code
or any other Federal or state insolvency law, or a Member's filing an answer
consenting to or acquiescing in any such petition, (ii) the making by that
Member of any assignment for the benefit of his creditors or (iii) the
expiration of 60 days after the filing of an involuntary petition under Title 11
of the United States Code, an application for the appointment of a receiver,
trustee or custodian for the assets of that Member, or an involuntary petition
seeking assets of that Member, or an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of its debts under any other Federal
or state insolvency law, provided that the same shall not have been vacated, set
aside or stayed within such 60-day period.


Capital Accounts:  The capital accounts of the Members, maintained in accordance
with Article IV.


Capital Contributions:  The capital contributions of the Members set forth in
Section 4.2.


Cause:  Either (i) the Administrative Manager’s continuous and intentional
failure to perform its duties under this Agreement; (ii) intentional misconduct
by the Administrative Manager which is materially injurious to the Company or
any member, monetarily or otherwise; or (iii) the material breach by the
Administrative Manager of any of the terms or conditions of this Agreement
(including, without limitation, Section 6.3 hereof) or any agreement relating to
a Loan Asset or an Investment Entity Loan.


Code:  The Internal Revenue Code of 1986, as amended from time to time, or any
similar Federal internal revenue law enacted in substitution for the Code.


Company:  Concord Debt Holdings LLC


Company Interest.  The ownership interest of any Member in the Company,
including, without limitation, all rights to receive Distributions and
allocations of Profit and Loss.


Company Law:  The Delaware Limited Liability Company Law, as amended from time
to time.


Covered Person:  Any Member, the Administrative Manager, the members of the
Investment Committee or any Affiliate thereof, or any officer, director,
shareholder, partner, employee, representative or agent of a Member, the
Administrative Manager or their respective Affiliates, or any employee or agent
of the Company or its Affiliates.


IC Transaction:  As defined in Section 3.2(b)(i) hereof.

2

--------------------------------------------------------------------------------



Interest:  A Member’s share of the Profits and Losses of the Company and a
Member’s rights to receive distributions in accordance with the provisions of
this Agreement and the Company Law.


Investment Committee:  As defined in Section 3.2 hereof.


Investment Entities:  111 Debt Acquisition LLC, a Delaware limited liability
company, and 111 Debt Acquisition - Two LLC, a Delaware limited liability
company, each of which will be formed for the sole purpose of acquiring and
disposing of Loan Assets, and their respective subsidiaries, if any.


Investment Entity Loan:  Shall mean (i) any loan agreement, warehouse line of
credit or other financing arrangement obtained by an Investment Entity other
than a borrowing under the Warehouse Lines or a borrowing in connection with the
acquisition of a Loan Asset that is not an IC Transaction.


Lexington Change of Control:  Any of
 
(A)           The acquisition by any Person (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) (“Beneficial Ownership”) of 20% or more of
either (i) the then outstanding common shares of beneficial interest of LXP (the
“Outstanding LXP Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of LXP entitled to vote generally in the election
of trustees (the “Outstanding LXP Voting Securities”); provided, however, that
for purposes of this subsection (A), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from LXP, (2) any
acquisition by LXP, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by LXP, or any entity controlled by LXP, or (4)
any acquisition by any entity pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (C) of this definition; or
 
(B)           Individuals who, as of the date hereof, constitute the Board of
Trustees of LXP (the “LXP Incumbent Board”) cease for any reason to constitute
at least a majority of the Board of Trustees of LXP; provided, however, that any
individual becoming a trustee subsequent to the date hereof whose election, or
nomination for election by the applicable Person’s shareholders, was approved by
a vote of at least a majority of the trustees then comprising the LXP Incumbent
Board shall be considered as though such individual were a member of the LXP
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Trustees of LXP; or
 
(C)           Consummation of a reorganization, merger or consolidation of
Lexington or LXP (a “LXP Business Combination”), in each case, unless, following
such LXP Business Combination, (1) all or substantially all of the Persons who
had Beneficial Ownership, respectively, of the applicable Outstanding LXP Common
Stock and applicable Outstanding LXP Voting Securities immediately prior to such
LXP Business Combination, have Beneficial
 

3

--------------------------------------------------------------------------------



Ownership, of more than 50%, respectively, of the then outstanding common shares
of beneficial interest and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of trustees, as the
case may be, of the entity resulting from such LXP Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the applicable company or all or substantially all of such company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such LXP Business
Combination of the applicable Outstanding LXP Common Stock and Outstanding LXP
Voting Securities, as the case may be, (2) no Person (excluding any entity
resulting from such Business Combination or any employee benefit plan (or
related trust) of such company or such entity resulting from such Business
Combination) acquires Beneficial Ownership of 20% or more of, respectively, the
then outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the LXP Business Combination and (3) at least a majority of the members of
the board of directors or board of trustees, as the case may be, of the entity
resulting from such LXP Business Combination were members of the LXP Incumbent
Board at the time of the execution of the initial agreement with the successor
or purchasing entity in respect of such LXP Business Combination, or of the
action of the Board of Trustees of LXP, providing for such LXP Business
Combination; or
 
(D)           Approval of a complete liquidation or dissolution of Lexington or
LXP.


Loan Assets:  Loan receivables, participation interests and other instruments
evidencing indebtedness of a third party.


LXP:  Lexington Realty Trust, a Maryland real estate investment trust, together
with its permitted successors and assigns.
 
Management Agreement:  The Management Advisory Agreement, dated as of January 1,
2007, between the Company and the Administrative Manager, as the same may be
amended, modified and supplemented from time to time.


Maximum Capital Contribution:  With respect to each Member, $137,500,000.


Members:  WRT and Lexington and such other Persons who become party hereto,
together with their permitted successors and assigns.


Ownership Percentages.  With respect to each Member, each Member's Ownership
Percentage shall be the percentage determined by dividing such Member's Capital
Contribution at the date of determination by the sum of all Members' Capital
Contributions as of such date.


Person:  An individual, trust, estate, partnership, joint venture, association,
company, corporation, limited liability company or other entity.


Profit and Loss:  With respect to each fiscal year or other period, an amount
equal to the Company's taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated

4

--------------------------------------------------------------------------------



separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:


(i)           Any income of the Company that is exempt from Federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition of Profits and Losses shall be added to such taxable income or
loss; and


(ii)           Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profit or Loss shall be subtracted from such taxable income or loss.


Regulations:  The final, temporary and proposed Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).


Securitized Entity:  A collateralized debt obligation entity, collateralized
mortgage backed securities and similar securitized entities established by the
Company or its subsidiary.


Transfer:  (i) any sale, conveyance, transfer or assignment, or the entry into
any agreement to sell, convey, transfer or assign, whether by law or otherwise,
of, on, in or affecting (x) all or part of a Member’s Company Interest
(including any legal or beneficial direct or indirect interest therein), (y) any
direct or indirect interest in a Member (including any profit interest), or
(z) any direct or indirect interest in a Member, (ii) any Lexington Change of
Control, or (iii) any WRT Change of Control.  For purposes hereof, a Transfer of
an interest in a Member shall be deemed to include (A) if a Member or
controlling equityholder of a Member is a corporation or trust, the voluntary or
involuntary sale, conveyance or transfer of such corporation’s stock or trust’s
beneficial interests (or the stock or beneficial interests of any corporation or
trust directly or indirectly controlling such corporation or trust by operation
of law or otherwise) and (B) if a Member or controlling equityholder of a Member
is a limited or general partnership, joint venture or limited liability company,
the change, removal, resignation or addition of a general partner, managing
partner, limited partner, joint venturer or member or the transfer of the
partnership interest of any general partner, managing partner or limited partner
or the transfer of the interest of any joint venturer or member.


Warehouse Lines:  Individually and collectively (i) that certain Master
Repurchase Agreement, dated March 30, 2006, among Column Financial Inc., 111
Debt Acquisition LLC, 111 Debt Acquisition Mezz LLC and Lexington and (ii) that
certain Master Repurchase Agreement to be entered into between Bear Stearns
International Limited and 111 Debt Acquisition-Two LLC.


Winthrop:  Winthrop Realty Trust, an unincorporated association in the form of
an Ohio business trust, together with its permitted successors and assigns.
 
WRT Change of Control:  Any of
 
(A)           The acquisition by any Person (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) of Beneficial Ownership of 20% or more
of either (i) the then
 

5

--------------------------------------------------------------------------------



outstanding common shares of beneficial interest of Winthrop (the “Outstanding
Winthrop Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of Winthrop entitled to vote generally in the
election of trustees (the “Outstanding Winthrop Voting Securities”); provided,
however, that for purposes of this subsection (A), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition directly from
Winthrop, (2) any acquisition by Winthrop, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Winthrop, or any
entity controlled by Winthrop, or (4) any acquisition by any entity pursuant to
a transaction which complies with clauses (1), (2) and (3) of subsection (C) of
this definition; or
 
(B)           Individuals who, as of the date hereof, constitute the Board of
Trustees of Winthrop (the “Winthrop Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Trustees of Winthrop; provided,
however, that any individual becoming a trustee subsequent to the date hereof
whose election, or nomination for election by the applicable Person’s
shareholders, was approved by a vote of at least a majority of the trustees then
comprising the Winthrop Incumbent Board shall be considered as though such
individual were a member of the Winthrop Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Trustees of
Winthrop; or
 
(C)           Consummation of a reorganization, merger or consolidation of WRT
or Winthrop (a “Winthrop Business Combination”), in each case, unless, following
such Winthrop Business Combination, (1) all or substantially all of the Persons
who had Beneficial Ownership, respectively, of the applicable Outstanding
Winthrop Common Stock and applicable Outstanding Winthrop Voting Securities
immediately prior to such Winthrop Business Combination, have Beneficial
Ownership, of more than 50%, respectively, of the then outstanding common shares
of beneficial interest and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of trustees, as the
case may be, of the entity resulting from such Winthrop Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the applicable company or all or substantially all of such company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Winthrop Business
Combination of the applicable Outstanding Winthrop Common Stock and Outstanding
Winthrop Voting Securities, as the case may be, (2) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of such company or such entity resulting from such Business
Combination) acquires Beneficial Ownership of 20% or more of, respectively, the
then outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Winthrop Business Combination and (3) at least a majority of the members
of the board of directors or board of trustees, as the case may be, of the
entity resulting from such Winthrop Business Combination were members of the
Winthrop Incumbent Board at the time of the execution of the initial agreement
with the successor or purchasing entity in respect of such Winthrop Business
Combination, or of the action of the Board of Trustees of Winthrop, providing
for such Winthrop Business Combination; or
 

6

--------------------------------------------------------------------------------


(D)           Approval of a complete liquidation or dissolution of WRT or
Winthrop.
 
1.2           Other Terms.  Unless the context shall require otherwise:
 
(a)           Words importing the singular number or plural number shall include
the plural number and singular number respectively;
 
(b)           Words importing the masculine gender shall include the feminine
and neuter genders and vice versa;
 
(c)           Reference to “include”, “includes”, and “including” shall be
deemed to be followed by the phrase “without limitation”; and
 
(d)           Reference in this Agreement to “herein”, “hereof”, “hereby” or
“hereunder”, or any similar formulation, shall be deemed to refer to this
Agreement as a whole, including the Exhibits.




ARTICLE II
GENERAL PROVISIONS


2.1           Continuation of the Company.  The Members desire to continue the
existence of the Company under the Company Law pursuant to this agreement.  The
provisions of the Company Law shall govern the rights and obligations of, and
the relationships among, the Members except as modified by the provisions of
this Agreement.


2.2           Further Action.  The Administrative Manager shall take any and all
action, as may be required, from time to time, under the laws of the State of
Delaware, to give effect to, and continue in good standing, the Company.


2.3           Name of the Company.  The name of the Company shall be Concord
Debt Holdings LLC, or such other name as the Members may from time to time
determine.  The Administrative Manager shall have the right to cause the Company
to operate under one or more assumed names (which shall not include the name of
any Member or any similar name) where required to comply with the laws of any
states in which the Company is doing business.  The Administrative Manager shall
cause to be filed on behalf of the Company such company or assumed or fictitious
name certificate or certificates or other similar documents as may from time to
time be required by law for the formation and continuation of the Company as a
limited liability company under the laws of Delaware applicable to a limited
liability company and the laws of such other states in which the Company is
doing business regarding the qualification of a foreign limited liability
company.


2.4           Business of the Company.  The business of the Company shall be
to:  (i) acquire, own, hold, sell, transfer, hypothecate and ultimately dispose
of the Investment Entities; (ii) make, enter into, perform and carry out any
arrangements, contracts or agreements relating to the foregoing, and (iii) do
any and all things necessary or incidental to any of the foregoing to carry out

7

--------------------------------------------------------------------------------



and further the business of the Company as contemplated by this Agreement.  The
Company shall not engage in any business or activity not authorized by this
Agreement.


2.5           Place of Business; Registered Agent.  The Company's principal
place of business is 7 Bulfinch Place, Suite 500, P.O. Box 9507, Boston,
Massachusetts 02114 or such other place as the Administrative Manager may, from
time to time, determine.  The Company’s registered agent in Delaware shall be
c/o Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
New Castle County, Delaware 19808.  Such office and registered agent may be
changed from time to time in accordance with the Company Law, as may be approved
the Administrative Manager.


2.6           Duration of the Company.  The Company shall commence upon the
filing of a Certificate of Formation for the Company in accordance with the
Company Law, and shall continue until dissolved in accordance with Article IX of
this Agreement.


2.7           Title to Company Property.  A Member’s interest in the Company
shall for all purposes be personal property.  All property owned by the Company,
whether real or personal, tangible or intangible, shall be owned by the Company
as an entity, and no Member, individually, shall have any ownership interest in
that property.


ARTICLE III
MANAGEMENT


3.1           Management of the Company.  Except as otherwise provided herein,
the overall management and control of the business and affairs of the Company
shall be vested in the Members.


3.2           Investment Committee.  (a)  The Members hereby establish an
investment committee (the “Investment Committee”) which Investment Committee
shall consist of five individuals:  each Member shall appoint two members, and
the Administrative Manager shall appoint one member.


(b)           Except as otherwise expressly provided in this Agreement, all
decisions with respect to any matter set forth in this Agreement or otherwise
affecting or arising out of the conduct of the business of the Company shall be
made by the affirmative vote of at least three members of the Investment
Committee appointed by the Members including, without limitation:


(i)           all acquisitions and dispositions of Loan Assets by an Investment
Entity with an initial value or purchase price of $20,000,000 or more (a “IC
Transaction”);


(ii)           the entering into of an Investment Entity Loan;


(iii)           the payment of any fees to a Member, the Administrative Manager
or an Affiliate thereof except as contemplated by Section 3.6 hereof;

8

--------------------------------------------------------------------------------



(iv)           the retention of accountants or Sarbanes-Oxley consultants on
behalf of the Company or an Investment Entity.


3.3           Limitation on the Investment Committee’s
Authority.  Notwithstanding anything herein to the contrary, the Investment
Committee shall not have the authority to do any of the following acts, except
with the approval of all Members:
 
(i)           permit the merger or consolidation of the Company or an Investment
Entity with or an investment by it in any other Person;


(ii)           admit any Person as a Member except as provided in Article 7 or
require any Capital Contribution except as provided in Article 4;


(iii)           enter into any transactions, agreements or other arrangements on
behalf of the Company with the Administrative Manager, a Member or their
respective Affiliates;


(iv)           enter into any agreement which would cause any Member to become
personally liable on, in respect of, or to guaranty, any indebtedness of the
Company without such Member’s consent;
 
(v)           cause the Company or an Investment Entity to make any Bankruptcy
filing;
 
(vi)           take any action that, if taken directly by WRT, would require the
approval of the Conflicts Committee or, if taken directly by Lexington, would be
subject to the provisions of Article XIV of Lexington’s bylaws; or
 
(vi)           amend this Agreement.
 
3.4           Authority of the Administrative Manager.  In addition to all other
rights granted to, and the obligations of, the Administrative Manager hereunder
and under the Management Agreement, the Administrative Manager shall have the
right to cause an Investment Entity to (i) acquire or dispose of a Loan Asset
with an initial value or purchase price of less than $20,000,000, (ii) modify
the terms of a document underlying a Loan Asset unless the economic terms of
such Loan Asset, the security for such Loan Asset or the maturity date of such
Loan Asset are modified, and (iii) take all actions on behalf of the Company
that are “ministerial” or “administrative” in nature.


3.5           Services of the Members.  The Members, the Investment Committee
and the Administrative Manager shall devote such time and effort to the business
of the Company as shall reasonably be necessary to promote adequately the
interests of the Company and the mutual interests of the Members, and shall
perform its duties with the same degree of care it exercises with respect to
loans where it is the sole participant; however, it is specifically understood
and agreed that the Members and their respective Affiliates shall not be
required to devote full time to the business of the Company and that, except as
otherwise provided in this Section 3.5 the Members or in such other agreements
in effect from time to time among the two or more of the parties hereto,

9

--------------------------------------------------------------------------------



the Investment Committee the Administrative Manager and their respective
Affiliates may at any time and from time to time engage in and possess interests
in other business ventures of any and every type and description, and neither
the Company, the Members nor the Administrative Manager shall by virtue of this
Agreement or otherwise have any right, title or interest in or to such
independent ventures.


3.6           Reimbursement of Expenses; Fees.  Notwithstanding anything else
herein but subject to Article X hereof, neither the Members nor the
Administrative Manager shall be entitled to reimbursement or payment for their
expenses associated with Company activities.  Without the consent of any Member,
the Administrative Manager shall have the right to cause the Company to enter
into the Management Agreement and cause the Company to consent to the entering
into by a Securitized Entity of a Collateral Management Agreement with an
affiliate of the Company on terms and conditions consistent with the terms and
conditions for collateral management agreements entered into between entities
similar to such Securitized Entity and third party collateral managers of
comparable experience and expertise.


 
ARTICLE IV
CAPITAL CONTRIBUTIONS


4.1           Capital.  The capital of the Company shall consist of the amounts
contributed to the Company pursuant to this Article IV.


4.2           Capital Contributions.  Each of the Members s have previously made
Capital Contribution to the Company in the amounts set forth on the books and
records of the Company.


(b)           At such time or times as the Investment Committee or the
Administrative Manager, as applicable, shall have authorized the acquisition by
an Investment Entity of a Loan Asset, the Administrative Member shall deliver
notice thereof to each Member (the “Capital Call”) setting forth the total
amount required for the acquisition of the Loan Asset (the “Capital Call
Amount”).  Within five days of receipt of the Capital Call, each Member shall,
make an Additional Capital Contribution to the Company in an amount equal to the
product of (1) the Ownership Percentage of such Member and (2) the Capital Call
Amount; provided, however, in no event shall a Member be required or permitted
to make an Additional Capital Contribution if, when added to all Capital
Contributions previously made to the Company by such Member, such amount exceeds
the Maximum Capital Contribution for such Member.  If a Member shall fail to
timely make a required Additional Capital Contribution pursuant to this
paragraph (b), the other Members shall have the right, but not the obligation,
to satisfy such Member’s Additional Capital Contribution by making a loan (the
“Default Loan”) to the Company equal to the product of (i) the amount of the
defaulting Member’s Additional Capital Contribution and (ii) a fraction, the
numerator of which is such Member’s Ownership Percentage and the denominator of
which shall be the aggregate Ownership Percentages of all Members electing to
make a loan to the Company.  All Default Loans shall bear interest at a rate of
15% per annum and shall be payable from the assets of the Company.


(c)           Except as set forth in this Section 4.2, no additional Capital
Contributions shall be required or permitted of any Member without the consent
of all members.

10

--------------------------------------------------------------------------------



4.3           Capital Accounts.  (a) The Administrative Manager shall cause to
be kept for each Member a capital account ("Capital Account") which shall be
computed from the date hereof and which shall initially be equal to the capital
contribution of each Member on the date hereof and shall be determined and
maintained in accordance with Regulations Section 1.704-1(b)(2)(iv), and shall
be interpreted and applied, and Capital Accounts shall be maintained, in a
manner consistent with such Regulations.


(b)           No interest shall be paid by the Company on any Capital
Contribution.  A Member shall not be entitled to demand the return of, or to
withdraw, any part of his Capital Contribution or any balance in his Capital
Account, or to receive any distribution, except as provided for in this
Agreement.  Neither the Administrative Manager nor any Member shall be liable
for the return of the Capital Contributions of any other Member and no Member
shall have any obligation to restore the amount of any deficit in its Capital
Account to the Company.


ARTICLE V
DISTRIBUTIONS; ALLOCATION INCOME AND LOSSES


5.1           Distributions.  Distributions pursuant to this Section 5.1 shall
be made at such time or times, and in such amounts, as the Investment Committee
shall determine.  Distributions shall made to the Members in accordance with
their Ownership Percentages and in the form of cash only.


5.2           Allocations of Profit and Loss.  Profit and Loss for any fiscal
year of the Company shall be allocated among the Members in accordance with
their Ownership Percentages from time to time.


5.3           Tax Elections.  The Investment Committee shall determine whether
the Company shall make any applicable tax elections, including an election in
accordance with Section 754 of the Code to adjust the basis of the assets of the
Company for Federal income tax purposes in the event of a distribution of
Company property as described in Section 734 of the Code or a transfer by any
Member of its Company Interest as described in Section 734 of the Code.


ARTICLE VI
BOOKS AND RECORDS; ACCOUNTS


6.1           Books and Records.  True and correct books of account with respect
to the operations of the Company shall be kept at the principal place of
business of the Company.  The Administrative Manager shall be responsible for
keeping the books of account.  The Company shall also maintain at its principal
place of business the following records:  (a) a current list of the full name
and last known business or residence address of each Member set forth in
alphabetical order, (b) a copy of the Certificate of Formation of the Company
and all certificates of amendment thereto, together with executed copies of any
powers of attorney pursuant to which any certificate has been executed, (c)
copies of the Company's Federal, state and local income tax returns and reports,
if any, for the three most recent years and (d) copies of this Agreement and any
amendments hereto and of any financial statements of the Company for the three
most recent years.

11

--------------------------------------------------------------------------------



Any Member shall have the right, at its own expense, to examine, or have its
duly authorized representative examine, the books of account of the Company and
such other information reasonably related to such Member's interest in the
Company, and the Company shall make them available at the office at which those
books are maintained.


6.2           Accounting Basis and Fiscal Year.  The Company's books shall be
kept on the cash method of accounting.  The fiscal year of the Company shall be
the calendar year.


6.3           Tax Returns.  (a)  The Administrative Manager shall cause the
Company to prepare or cause to be prepared and shall file on or before the due
date (or any extension thereof) any Federal, state or local tax returns required
to be filed by the Company.  The Company shall furnish each Member within 60
days of the end of each fiscal year or as soon thereafter as such information is
available to the Company, with such information as may be needed to enable such
Member to file his or its Federal income tax return and any required state
income tax return.  The Administrative Manager shall cause the Company to pay,
out of available cash flow and other assets of the Company, any taxes payable by
the Company.  Except as otherwise set forth in this Agreement, all decisions
regarding tax elections shall be made by the Administrative Manager.


(b)           Each Member agrees to report, on his or its own income tax returns
each year, each item of income, gain, loss, deduction and credit as reported by
the Company to such Member on the Schedule K-1 (or other similar tax report)
issued by the Company to such Member for such year.  Except as otherwise
required by law, no Member shall take any tax reporting position that is
inconsistent in any respect with any tax reporting positions taken by the
Company or any entity in which the Company owns any equity interest, and, in the
event of a breach by such Member of the provisions of this Section 6.3(b), such
Member shall be liable to the Company and the other Members for any costs,
liabilities and damages (including, without limitation, consequential damages)
incurred by any of them on account of such breach.


6.4           Tax Matters Member.  Lexington is hereby designated the "Tax
Matters Partner" pursuant to Section 6231 of the Code (and any comparable
provision of applicable state and local tax laws).  The Members hereby consent
to such designation and agree to take any further action as may be required to
effectuate and maintain such designation and Lexington is authorized to take
such actions as may be required to effectuate and maintain such designation.


6.5           Reports to Members.  The Administrative Manager shall cause all
reports and other documents received by it with respect to the Loan
Participation or the Loan to be delivered to the Members within five business
days of receipt thereof including, without limitation, all notices regarding the
issuance of dividends and all copies of all proxy material.  The Administrative
Manager shall promptly give notice to the Members any development of which the
Administrative Manager is aware that in its reasonable judgment will result in a
material adverse effect to the Company or that would result in action requiring
a consent of the Members hereunder.

12

--------------------------------------------------------------------------------



ARTICLE VII
ASSIGNABILITY OF INTERESTS; ADDITIONAL MEMBERS


7.1           General Conditions.  Whether or not otherwise permitted by this
Agreement, no Member shall Transfer all or any portion of its Company Interest,
or any rights to receive any Distributions under this Agreement if, in the
opinion of counsel to the Company or, in the opinion of counsel to the
non-transferring Members, which counsel is satisfactory to the transferring
Member, in its reasonable discretion, the Transfer would (a) cause the
termination or dissolution of the Company under the Company Law; (b) require
registration under the Securities Act of 1933, as amended, or under any other
securities law or result in the violation of any applicable state securities
laws; (c) cause the Company or any Member to be subject to any additional
regulatory requirements; (d) cause the Company to be taxed as a corporation
under the Code; or (e) cause a default under any agreement to which the Company
is a party.


7.2           Transfer by Members.  No Member may Transfer all or any portion of
its Company Interest without the consent of all Members other than to an
Affiliate of such Member.  Notwithstanding the preceding sentence, each Member
agrees that its consent will not be unreasonably withheld if such purported
Transfer is to a Person that has provided evidence sufficient to the consenting
Member that such Person has the financial capability to make capital
contributions to the Company equal to not less than 12.5% of the Company’s total
net asset value.


7.3           Additional Member.  A transferee of all or part of the Company
Interest of a Member permitted under this Agreement shall be admitted to the
Company as an Additional Member and be listed as a Member on the books and
records of the Company only if (a) the transferring Member gives such right to
the transferee, (b) except for transfers to an Affiliate, the Members consent to
the admission of the transferee, which consent may be withheld in the Members'
sole discretion, (c) the transferee shall execute and deliver an agreement
reasonably satisfactory to and approved by the Members, agreeing to assume and
to be bound by and to comply with all of the terms and conditions of this
Agreement applicable to the Members, (d) the transferee shall execute, and
deliver all necessary certificates or other documents and perform such other
acts as may be required under the Company Law or other applicable laws and
regulations to effectuate the admission of the Additional Member and to preserve
the status and legal compliance of the Company as reasonably satisfactory to and
approved by the Members and (e) the transferee shall pay all reasonable expenses
of the Company and the Members connected with the admission including, but not
limited to, reasonable legal and accounting fees and disbursements.


7.4           Treatment.  Until compliance with the provisions of Section 7.3,
the Company shall be entitled to treat the record owner of any Company Interest
as the absolute owner of such Company Interest in all respects and shall incur
no liability for Distributions made to such owner.


7.5           Other Transfers Void.  Any Transfer made in violation of the
provisions of this Article VII or of Article VIII shall be null and void and
shall not bind the Company or any Member.


7.6           No Release.  In the event of any such transfer by a Member in
compliance with the provisions of this Article VII, the transferor shall
continue to be obligated under this Agreement for

13

--------------------------------------------------------------------------------



any failure of the transferee to perform any duty or obligation under this
Agreement or otherwise to violate the terms of this Agreement.


ARTICLE VIII
REPRESENTATIONS AND WARRANTIES


8.1           Representations of the Members.  Each Member severally represents
and warrants that it (i) is an Accredited Investor (as such term is defined in
Rule 501 promulgated under the Securities Act of 1933, as amended), (ii) is
acquiring its Company Interest for investment purposes only (iii) has complied
with all applicable Federal and state securities laws in connection with the
issuance of its equity interests, except to the extent that such failure does
not have a material adverse effect on such Member; (iv) has received copies of
all such documents as it deems advisable in making his decision to invest in the
Company and has reviewed and understands such agreements and (v) has had a
reasonable opportunity to ask questions of and receive answers from a person or
persons acting on behalf of the Company, and all such questions have been
answered to the reasonable satisfaction of the Member.


8.2           Tax Identification Number.  Each Member’s true and correct social
security or tax identification number, as the case may be, is set forth below
such Member’s name on Schedule 1 hereto.


ARTICLE IX
DISSOLUTION, LIQUIDATION AND TERMINATION


9.1           Events of Dissolution.  The Company shall be dissolved upon the
happening of any of the following events:


(a)           The disposition of all or substantially all of the assets of the
Company;


(b)           The unanimous vote of the Members to dissolve the Company;


(c)           The occurrence of any event under the Company Law that terminates
the continued membership of a Member in the Company;


(d)           The entry of a decree of judicial dissolution under Section 702 of
the Company Law.


Dissolution of the Company shall be effective on the day the event occurs giving
rise to the dissolution, but the Company shall not terminate until the
Certificate of Formation of the Company have been canceled and the assets of the
Company have been distributed as provided herein.


9.2           Limited Return of Capital Contributions Upon Dissolution.  Each
Member shall look solely to the assets of the Company for all distributions with
respect to the Company and its Capital Contribution, and shall have no recourse
therefor (upon dissolution or otherwise) against any Member.  Notwithstanding
the dissolution of the Company, the business of the Company and the affairs of
the Members, as such, shall continue to be governed by this Agreement until

14

--------------------------------------------------------------------------------



termination of the Company, as provided in this Agreement.  Upon dissolution of
the Company, the Administrative Manager, or a liquidator (who may be a Member)
appointed by the Administrative Manager shall liquidate the assets of the
Company, apply and distribute the proceeds thereof as contemplated by this
agreement and cause the cancellation of the Company's Certificate of Formation.


9.3           Distributions Upon Liquidation.  (a)  Upon dissolution of the
Company, the Administrative Manager or a liquidator appointed pursuant to
Section 9.2, shall liquidate the assets of the Company as promptly as is
consistent with obtaining the fair value thereof, and apply and distribute the
proceeds thereof:


(i)           First, to creditors in the order of priority provided by law;


(ii)           Second, to the establishment of any reserves for contingencies
which the Administrative Manager (or liquidator) may consider necessary; and


(iii)           The balance, if any, to the Members in the manner provided in
Section 5.1 hereof, provided that no Member shall be distributed any amount in
excess of such Member’s positive Capital Account balance, and any excess shall
instead be distributed to the Members with positive Capital Account balances, in
proportion to such positive Capital Account balances.


(b)           Notwithstanding the foregoing, in the event the Administrative
Manager (or liquidator) shall determine that an immediate sale of part or all of
the Company assets would cause undue loss to the Members, the Administrative
Manager (or liquidator), in order to avoid such loss, may, after giving notice
to all the Members, to the extent not then prohibited by the laws, including the
Company Law, of any jurisdiction in which the Company is then formed or
qualified and applicable in the circumstances, defer liquidation of and withhold
from distribution for a reasonable time any assets of the Company except those
necessary to satisfy the Company's debts and obligations.


(c)           After the proceeds of the liquidation of the assets of the Company
have been distributed (which shall occur as soon as practical), the
Administrative Manager (or liquidator) shall cause the Certificate of Formation
of the Company to be canceled.


9.4           Final Accounting.  Upon the dissolution of the Company a proper
accounting shall be made by the Company's independent public accountants from
the date of the last previous accounting to the date of dissolution.




ARTICLE X
LIABILITY, EXCULPATION
AND INDEMNIFICATION


10.1           Liability.  (a) Except as otherwise provided by the Company Law,
the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be

15

--------------------------------------------------------------------------------



solely the debts, obligations and liabilities of the Company, and no liabilities
of the Company, and no Covered Person shall be obligated personally for any such
debt, obligation or liability of the Company solely by reason of being a Covered
Person.


(b)           Except as otherwise expressly required by law, a Member, in its
capacity as Member, shall have no liability in excess of (i) the amount of its
Capital Contributions, (ii) its share of any assets and undistributed Profit of
the Company, (iii) its obligation to make other payments expressly provided for
in this Agreement, and (iv) the amount of any distributions wrongfully
distributed to it.


10.2           Indemnification.  To the fullest extent permitted by applicable
law, a Covered Person shall be entitled to indemnification from the Company for
any loss, damage or claim incurred by such Covered Person by reason of any act
or omission performed or omitted by such Covered Person in good faith on behalf
of the Company and in a manner reasonably believed to be within the scope of
authority conferred on such Covered Person by this Agreement, except that no
Covered Person shall be entitled to be indemnified in respect of any loss,
damage or claim incurred by such Covered Person by reason of a breach of this
Agreement or the gross negligence or willful misconduct by such Covered Person
with respect to such acts or omissions; provided, however, that any indemnity
under this Section 10.2 shall be provided out of and to the extent of Company
assets only, and no Covered Person shall have any personal liability on account
thereof.  No Covered Person may settle a third party claim without the consent
of all Members.


10.3           Expenses.  To the fullest extent permitted by applicable law,
expenses (including legal fees) incurred by a Covered Person in defending any
claim, demand, action, suit or proceeding shall, from time to time, be advanced
by the Company prior to the final disposition of such claim, demand, suit or
proceeding upon receipt by the Company of an undertaking by or on behalf of the
Covered Person to repay such amount if it shall be determined that the Covered
Person is not entitled to be indemnified as authorized in Section 10.2 hereof.


ARTICLE XI
MISCELLANEOUS


11.1           Notices.  Any notices, elections or demands permitted or required
to be made under this Agreement shall be in writing, signed by the Member giving
such notice, election or demand and shall be deemed to have been given (i) when
personally delivered with signed delivery receipt obtained, (ii) when
transmitted by facsimile machine with printed confirmation of successful
transmission to the appropriate facsimile number of the address listed below
being obtained by the sender from the sender's facsimile machine, or (iii) three
business days after such notice has been deposited in the United States first
class mail if sent postage prepaid by registered or certified mail, return
receipt requested, in each case addressed to such Member at the address set
forth on the books and records of the Company.  A Member may change the address
to which notices shall be sent by written notice to all Members (said change of
addresses to be effective upon receipt by all Members).


11.2           Successors and Assigns.  Subject to the restrictions on transfer
set forth in this Agreement, this Agreement, and each provision of this
Agreement, shall be binding upon and shall

16

--------------------------------------------------------------------------------



inure to the benefit of the Members, their respective successors,
successors-in-title, heirs and permitted assigns, and each successor-in-interest
to any Member, whether such successor acquires such interest by way of gift,
purchase, foreclosure or by any other method, shall hold such interest subject
to all of the terms and provisions of this Agreement.


11.3           Amendments.  This Agreement may be amended only by a written
document approved by and duly executed by all of the Members.


11.4           Partition.  No Member or any successor-in-interest to any Member
shall have the right while this Agreement remains in effect to have any Company
assets partitioned, and each Member, on behalf of itself, its successors,
representatives, heirs and assigns, hereby waives any such right.  It is the
intention of the Members that during the term of this Agreement the rights of
the Members and their successors-in-interest, as among themselves, shall be
governed by the terms of this Agreement, and that the rights of any Member or
successor-in-interest to assign, transfer, sell or otherwise dispose of any
interest in the Company shall be subject to the limitations and restrictions of
this Agreement.


11.5           No Waiver.  The failure of any Member to insist upon strict
performance of a covenant under this Agreement or of any obligation under this
Agreement, irrespective of the length of time for which such failure continues,
shall not be a waiver of that Member's right to demand strict compliance in the
future.  No consent or waiver, express or implied, to or of any breach or
default in the performance of any obligation under this Agreement shall
constitute a consent or waiver to or of any other breach or default in the
performance of the same or any other obligation under this Agreement.  No waiver
or consent shall be effective unless in writing.


11.6           Entire Agreement.  This Agreement constitutes the full and
complete agreement of the parties to this Agreement with respect to the subject
matter of this Agreement.


11.7           Captions.  The titles or captions of Articles or Sections
contained in this Agreement are inserted only as a matter of convenience and for
reference, are not a part of this Agreement, and in no way define, limit, extend
or describe the scope of this Agreement or the intent of any provision of this
Agreement.


11.8           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall for all purposes constitute one
agreement, binding on all the Members, notwithstanding that all Members have not
signed the same counterpart.


11.9           Separability.  In case any of the provisions contained in this
Agreement or any application of any of those provisions shall be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement and other
applications of those provisions shall not in any way be affected or impaired
thereby.


11.10         Applicable Law.  This Agreement and the rights and obligations of
the parties under this Agreement shall be governed by and interpreted, construed
and enforced in accordance with the law of the State of Delaware applicable to
agreements made and to be performed in the State of Delaware.

17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written.
 
 

   
WRT REALTY L.P.
           
By:
Winthrop Realty Trust
     
General Partner
                     
By:
  /s/ Peter Braverman                                          
Peter Braverman
 
     
President

 
 

 
THE LEXINGTON MASTER LIMITED PARTNERSHIP
           
By:
Lex GP-1 Trust
     
General Partner
                     
By:
  /s/  T. Wilson Eglin                                          
T. Wilson Eglin
 
     
President

 
 

   
WRP MANAGEMENT LLC
           
By:
FUR Holdings LLC
     
Administrative Manager
                     
By:
WEM-FUR Investors LLC
       
Managing Member
                           
By:
/s/ Michael L. Ashner                                            
Michael L. Ashner
         
President

 
 
 
18


--------------------------------------------------------------------------------
